 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   ALICE D.,

 9                             Plaintiff,                   Case No. C20-5654-SKV

10          v.                                              ORDER AFFIRMING
                                                            COMMISSIONER’S DECISION
11   COMMISSIONER OF SOCIAL SECURITY,

12                             Defendant.

13

14          Plaintiff seeks review of the denial of her application for a Period of Disability and

15   Disability Insurance Benefits (DIB). Having considered the Administrative Law Judge’s

16   decision, the administrative record (AR), and all memoranda of record, the Court AFFIRMS the

17   Commissioner’s final decision and DISMISSES the case with prejudice.

18                                           BACKGROUND

19          Plaintiff was born in 1952, has at least a college education, and has worked as an assistant

20   principal and a principal. AR 15, 24. Plaintiff was last gainfully employed between October 1,

21   2017 and September 30, 2018. AR 17.

22          On January 27, 2016, Plaintiff applied for benefits, alleging disability as of October 31,

23   2014. AR 15. Plaintiff’s applications were denied initially and on reconsideration, and Plaintiff



     ORDER AFFIRMING COMMISSIONER’S
     DECISION - 1
 1   requested a hearing. AR 15. After the ALJ conducted a hearing on March 12, 2019, the ALJ

 2   issued a decision finding Plaintiff not disabled. AR 12-30.

 3                                           THE ALJ’S DECISION

 4             Utilizing the five-step disability evaluation process, 1 the ALJ found:

 5             Step one: Plaintiff engaged in substantial gainful activity between October 1, 2017 and
               September 30, 2018.
 6
               Step two: Plaintiff has the following severe impairments: degenerative disc disease, left
 7             hip abnormality, AC joint arthropathy, diabetes mellitus with peripheral neuropathy,
               obesity, and diffuse idiopathic skeletal hypertosis.
 8
               Step three: These impairments do not meet or equal the requirements of a listed
 9             impairment. 2

10             Residual Functional Capacity: Plaintiff can perform light work subject to additional
               limitations.
11
               Step four: Plaintiff can perform past relevant work. Plaintiff is therefore not disabled.
12
     AR 17-25.
13
               The Appeals Council denied Plaintiff’s request for review, making the ALJ’s decision the
14
     Commissioner’s final decision. AR 1-6. Plaintiff appealed the final decision of the
15
     Commissioner to this Court. Dkt. 4.
16
                                              LEGAL STANDARDS
17
               Under 42 U.S.C. § 405(g), this Court may set aside the Commissioner’s denial of social
18
     security benefits when the ALJ’s findings are based on legal error or not supported by substantial
19
     evidence in the record as a whole. Bayliss v. Barnhart, 427 F.3d 1211, 1214 (9th Cir. 2005). As
20
     a general principle, an ALJ’s error may be deemed harmless where it is “inconsequential to the
21
     ultimate nondisability determination.” Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012)
22

23
     1
         20 C.F.R. § 404.1520.
     2
         20 C.F.R. Part 404, Subpart P. Appendix 1.

     ORDER AFFIRMING COMMISSIONER’S
     DECISION - 2
 1   (cited sources omitted). The Court looks to “the record as a whole to determine whether the

 2   error alters the outcome of the case.” Id.

 3          Substantial evidence is “more than a mere scintilla. It means - and means only - such

 4   relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

 5   Biestek v. Berryhill, 139 S.Ct. 1148, 1154 (2019) (cleaned up); Magallanes v. Bowen, 881 F.2d

 6   747, 750 (9th Cir. 1989). The ALJ is responsible for evaluating symptom testimony, resolving

 7   conflicts in medical testimony, and resolving any other ambiguities that might exist. Andrews v.

 8   Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995). While the Court is required to examine the record

 9   as a whole, it may neither reweigh the evidence nor substitute its judgment for that of the

10   Commissioner. Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002). When the evidence is

11   susceptible to more than one rational interpretation, it is the Commissioner’s conclusion that

12   must be upheld. Id.

13                                                DISCUSSION

14          Plaintiff argues the ALJ erred by misevaluating certain medical opinion evidence,

15   discounting her testimony, fashioning a deficient RFC, and making unsupported step five

16   findings. The Commissioner argues the ALJ’s decision is free of harmful legal error, supported

17   by substantial evidence, and should be affirmed.

18          A.      The ALJ Did Not Err in Evaluating the Medical Evidence

19          A treating doctor’s opinion is generally entitled to greater weight than an examining

20   doctor’s opinion, and an examining doctor’s opinion is entitled to greater weight than a non-

21   examining doctor’s opinion. Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014). An ALJ

22   may only reject the contradicted opinion of a treating doctor by giving “specific and legitimate”

23   reasons. Revels v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017).



     ORDER AFFIRMING COMMISSIONER’S
     DECISION - 3
 1          1. Justin Taylor, M.D.

 2          Dr. Taylor examined Plaintiff in April 2016 and opined Plaintiff “had no limitations

 3   standing, walking, or sitting,” could “lift and carry at the light level,” and could “frequently

 4   balance, stoop, kneel, crouch, and crawl.” AR 24. While Dr. Taylor did not note “climbing

 5   limitations,” he noted “other postural limitations … based on the claimant’s back pain and the

 6   potential worsening of her symptoms.” Id. The ALJ found Dr. Taylor’s opinion “persuasive,”

 7   explaining “the postural assessment of this source is more reliable than the assessment of the

 8   consultants because the consultative examiner actually had the opportunity to see and examine

 9   the claimant in person.” Id. The ALJ also found Dr. Taylor’s opinion “otherwise generally

10   consistent with the findings of the State agency medical consultants, in that all three of these

11   sources have stated the claimant was able to do light work.” Id.

12          Plaintiff first argues the ALJ “erred by failing to apprehend that Dr. Taylor’s opinion was

13   contradicted by his own findings.” Dkt. 12 at 3. Plaintiff bears the burden of showing the ALJ

14   harmfully erred. See Molina, 674 F.3d at 1111. An ALJ generally may accept any medical

15   opinion and need not even give reasons. See Orteza v. Shalala, 50 F.3d 748, 750 (9th Cir. 1995)

16   (ALJ must provide reasons for rejecting a medical opinion, but not for accepting and interpreting

17   one); see also Turner v. Comm’r of Social Sec. Admin., 613 F.3d 1217, 1223 (9th Cir. 2010)

18   (“the ALJ did not need to provide ‘clear and convincing reasons’ for rejecting [a treating

19   doctor’s] report because the ALJ did not reject any of [his] conclusions”). Plaintiff thus does not

20   meet her burden to show the ALJ harmfully erred and the Court accordingly affirms the ALJ’s

21   determination to credit Dr. Taylor’s opinion. See Indep. Towers of Washington v. Washington,

22   350 F.3d 925, 930 (9th Cir. 2003) (“Our adversarial system relies on the advocates to inform the

23   discussion and raise the issues to the court. …We require contentions to be accompanied by



     ORDER AFFIRMING COMMISSIONER’S
     DECISION - 4
 1   reasons.”); see generally Carmickle v. Commissioner, 533 F.3d 1155, 1161 n.2 (9th Cir. 2008)

 2   (declining to address issues not argued with any specificity); see also James M. v. Comm’r of

 3   Soc. Sec., No. C19-5755-BAT, 2020 WL 3605630, at *2 (W.D. Wash. July 2, 2020) (“[I]t is not

 4   enough merely to present an argument in the skimpiest way (i.e., listing the evidence), and leave

 5   the Court to do counsel’s work—framing the argument, and putting flesh on its bones through a

 6   discussion of the applicable law and facts.”).

 7          Plaintiff also argues Dr. Taylor “entirely failed to account for any limitations related to

 8   [Plaintiff’s] symptoms, including pain,” and “did not review medical evidence regarding

 9   [Plaintiff’s] history of osteoporosis, her diabetic neuropathy in her feet, her marked sleep

10   inefficiencies, or her loss of vision.” Dkt. 12 at 3. As noted above, conclusory arguments made

11   without elaboration, explanation, or citation to supportive evidence are insufficient to establish

12   the ALJ harmfully erred and are accordingly rejected.

13          The ALJ accordingly did not err by crediting Dr. Taylor’s opinion.

14          2. Lisa Wooten and Louis Martin, M.D.

15          The ALJ found the non-examining consultants opined Plaintiff could “lift and/or carry 20

16   pounds occasionally and 10 pounds frequently,” “stand and/or walk for 6 hours in an 8-hour

17   workday and sit for 6 hours in an 8-hour workday,” “frequently balance, kneel, crawl, and climb

18   ramps and stairs,” “occasionally stoop, crouch, and climb ladders, ropes, and scaffolds,” “reach

19   overhead occasionally due to limited range in motion in the bilateral shoulders,” and “needed to

20   avoid concentrated exposure to vibration and to hazards in the workplace, such as moving

21   machinery and unprotected heights.” AR 24. The ALJ found these opinions “persuasive,” but,

22   as noted above, found Dr. Taylor’s “assessment regarding the postural movements … more

23   persuasive because he personally examined the claimant.” Id. The ALJ found, however, the



     ORDER AFFIRMING COMMISSIONER’S
     DECISION - 5
 1   vocational expert “testified the claimant would still have been able to do [her past relevant work]

 2   even with the limitations suggested by the consultants.” Id.

 3          Plaintiff first argues the ALJ erred by “incorrectly identifying these individuals” as

 4   “medical consultants,” contending that Lisa Wooten is not, as the Commissioner concedes, an

 5   acceptable medical source. Dkt. 12 at 4; Dkt. 13 at 8. However, as the Commissioner correctly

 6   argues, the error is harmless in light of the fact that Dr. Martin “independently endorsed

 7   Plaintiff’s limitations when offering his opinion.” Dkt. 13 at 8; see Molina, 674 F.3d at 1115;

 8   Carmickle, 533 F.3d 1155, 1162 – 63.

 9          Plaintiff also argues Dr. Martin “failed to apprehend that Dr. Taylor’s opinion was

10   inconsistent with his own findings,” and “did not fully account for the limitations [Plaintiff]

11   described in her testimony, including the limitations related to her fatigue, sleep apnea,

12   peripheral neuropathy, edema, and her many fractures.” Id. As noted above conclusory

13   arguments made without elaboration, explanation, or citation to supportive evidence are

14   insufficient to establish the ALJ harmfully erred and are accordingly rejected.

15          The ALJ accordingly did not err by crediting Dr. Martin’s opinion.

16          3. Other Medical Evidence

17          Plaintiff lists, seriatim, findings and notations of numerous medical providers. Dkt. 12 at

18   4-11. She states the findings of these sources support her testimony and undermine the RFC. Id.

19   at 11. The Court rejects Plaintiff’s conclusory statements as grounds to reverse the ALJ. As

20   discussed above, Plaintiff bears the burden to show the ALJ harmfully erred and conclusory

21   statements regarding Plaintiff’s view of the record are insufficient to meet this burden.

22

23



     ORDER AFFIRMING COMMISSIONER’S
     DECISION - 6
 1          B.      The ALJ Did Not Err by Discounting Plaintiff’s Testimony

 2          The ALJ determined Plaintiff’s medically determinable impairments could reasonably be

 3   expected to cause the symptoms she alleged and therefore was required to provide “specific,

 4   clear, and convincing” reasons supported by substantial evidence to discount her testimony.

 5   Trevizo v. Berryhill, 871 F.3d 664, 678 (9th Cir. 2017).

 6          The ALJ indicated Plaintiff testified she “retired [as a principal] in 2014 because she was

 7   in a significant amount of pain. She stated her weight and diabetes mellitus condition were out

 8   of control, and the demands of her job were something she could no longer handle.” AR 20-21.

 9   The ALJ indicated Plaintiff testified she “experiences pain in the neck, shoulders, left hip, and

10   back, and she also experiences radicular symptoms down to her feet”; “had been treated with

11   cortisone injections around every 3 months, but she has since discontinued that treatment”; and

12   “is treated now using a combination of physical therapy and pain medication, but she said she

13   used her medication sparingly, just twice per month.” AR 21. The ALJ further indicated

14   Plaintiff testified she “went to work again in 2018 for a school system as a substitute office

15   worker, but she was no longer in a management position. She stated she could not stand or walk

16   long enough to do this type of work full time.” AR 21.

17          The ALJ first discounted Plaintiff’s testimony as “not entirely consistent with the medical

18   evidence of record.” AR 22. In support, the ALJ detailed the medical evidence of record. See

19   AR 21 – 22. Plaintiff argues “none of this evidence actually contradicts [Plaintiff’s] testimony,”

20   relying on her arguments concerning the ALJ’s treatment of the opinions of Drs. Taylor and

21   Martin. Dkt. 12 at 12. However, as discussed above, the ALJ reasonably credited the opinions

22   of Drs. Taylor and Martin. In discounting Plaintiff’s testimony, the ALJ pointed to Dr. Martin’s

23   examination, which indicated “extension and flexion of the neck and shoulders were within



     ORDER AFFIRMING COMMISSIONER’S
     DECISION - 7
 1   normal limits,” Plaintiff “displayed good range of motion of the hips,” and “[s]ensation testing

 2   was normal.” AR 21. Although Dr. Martin identified “tenderness in the lower back and in the

 3   cervical spine, to moderate palpation,” the ALJ found “no objective clinical signs were noted.”

 4   Id. Further, the ALJ found Plaintiff’s ability to undergo a gastric bypass surgery procedure

 5   “shows the claimant was healthy enough to be medically cleared to have such a procedure

 6   performed.” AR 22. Plaintiff does not challenge this finding. The ALJ accordingly did not err

 7   in discounting Plaintiff’s testimony as “not entirely consistent with the medical evidence of

 8   record.” See Carmickle, 533 F.3d at 1161 (“Contradiction with the medical record is a sufficient

 9   basis for rejecting the claimant’s subjective testimony.”).

10          Plaintiff next argues the ALJ improperly discounted Plaintiff’s testimony as inconsistent

11   with her activities. The ALJ found Plaintiff “has enjoyed travel. In September 2015, she took an

12   East Coast trip. In September 2017, she took a cruise to Jamaica and the Cayman Islands.” AR

13   23 (internal quotations omitted). It is not clear, however, that the ALJ discounted Plaintiff’s

14   testimony on this ground. While the ALJ would have erred if discounting Plaintiff’s testimony

15   on this ground, the error is harmless in light of the other valid reasons supported by substantial

16   evidence given to discount Plaintiff’s testimony. See Carmickle, 533 F.3d at 1162-63.

17          Plaintiff also argues the ALJ offered a “contradictory analysis” regarding Plaintiff’s

18   testimony about past alcohol abuse: “The ALJ next questions the accuracy of [Plaintiff’s]

19   testimony about having had any past issue involving alcohol abuse, while simultaneously stating

20   ‘I do not find the claimant has an alcohol abuse problem.’” Dkt. 12 at 13. Plaintiff

21   misapprehends the ALJ’s finding. The ALJ found Plaintiff’s “denial of a past issue inconsistent

22   with the record.” AR 23 (emphasis added). The ALJ’s finding in this regard is not inconsistent

23   with his finding that Plaintiff presently does not have an alcohol abuse problem. Id. To the



     ORDER AFFIRMING COMMISSIONER’S
     DECISION - 8
 1   extent the ALJ discounted Plaintiff’s testimony on this inconsistency, he did not err. See Burch

 2   v. Barnhart, 400 F.3d 676, 680 (9th Cir. 2005) (ALJ appropriately considers inconsistencies in

 3   assessing Plaintiff’s testimony).

 4          For the foregoing reasons, the ALJ did not err by discounting Plaintiff’s testimony.

 5          C.      The ALJ Did Not Err by Formulating Plaintiff’s RFC and Making Step Five

 6                  Findings

 7          Plaintiff argues the Court should find the ALJ’s RFC determination and step five findings

 8   are erroneous because the ALJ misevaluated the medical evidence and improperly discounted her

 9   testimony. Dkt. 12 at 17-18. The argument is foreclosed because, as discussed above, the ALJ

10   properly evaluated the medical evidence and gave valid reasons supported by substantial

11   evidence to discount Plaintiff’s testimony.

12                                           CONCLUSION

13           For the foregoing reasons, the Commissioner’s final decision is AFFIRMED and this

14   case is DISMISSED with prejudice.

15          Dated this 23rd day of June, 2021.

16

17

18
                                                         A
                                                         S. KATE VAUGHAN
19                                                       United States Magistrate Judge

20

21

22

23



     ORDER AFFIRMING COMMISSIONER’S
     DECISION - 9
